DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
Claims 1 and 15 has been amended to include the following limitation: the loop portion is configured to be disposed about "the outer surface" of [an end cap at, claim 15] a distal end of a delivery device. Applicant argues that Okada discloses a loop portion 7 is disposed along the inner periphery of the cap section 14 on the inwardly-directed engaging portions 19. Therefore, Okada fails to disclose or suggest a device or system with a loop portion disposed about the outer surface of a distal end of a delivery device, as recited in independent claim 1, or about the outer surface of an end cap, as recited in independent claim 15.
Examiner respectfully disagrees. The examiner notes the phrase in the limitation “disposed about”. The broadest reasonable interpretation of the term “about” is defined as “reasonably close”, “almost”, “on the verge of”, “on all sides”, “around the outside”, or “in the vicinity/ near” (see attached pdf of the definition of “about” from the Merriam-Webster Dictionary). Examiner agrees that Okada discloses that the engaging portions 19, 42 are inwardly bent (best shown in Fig. 2 of Okada). However, Okada further discloses that the loop portion 7 is held on outer surfaces of the engaging portions, thereby allowing portion of the loop to be supported alternately by the engaging portions 19, 42 and first projection portions 18 (see annotated Figs. 15A, 15B [which has the same alternating orientation as the embodiment of Fig. 26, para. 0098, 0129, 0158]). The loop portion of Okada is disposed about or near the outer surface of the distal end of the delivery device [or end cap of the delivery device] at each engaging portion 19. Therefore, Okada meets the newly amended limitation of claims 1 and 15 and the rejection is maintained.

    PNG
    media_image1.png
    291
    512
    media_image1.png
    Greyscale

Annotated Fig. 15A of Okada

    PNG
    media_image2.png
    360
    457
    media_image2.png
    Greyscale

Annotated Fig. 15B of Okada
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
It appears that the line numbers ranging 1-8 for claim 1 and 1-9 for claim 15 is a mistake. The examiner suggests that the line member should be withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 20040158127).
Regarding claim 1, Okada discloses a device for securing tissue (Figs. 24-35B), comprising:
a loop portion 57a configured to be disposed about the outer surface of a distal end of a delivery device 51 in the delivery configuration (see annotated Figs. 15A, 15B above [which has the same alternating orientation of engaging portion 19, 42 and first projection portion 18 as the embodiment of Fig. 26, para. 0098, 0129, 0158]; Figs. 25-26 and 28B-29B; para. 0158, and 0166-67) and configured to secured about the tissue in a deployed configuration (Fig. 31B; para. 0169).
a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155); and
a tether portion (shown in Fig. 31B as the suture end of the loop 57a having a loop at a proximalmost end) having a proximal end extending from the loop portion 57a slidably through the locking member 57b (Figs. 28B-31B; para. 0167; note: the tether portion must be slidable through the locking member 57b in order to tighten the loop portion 57a.)
Regarding claim 8, Okada discloses wherein the locking member 57b is disposed at an end of the loop portion (Fig. 31B).
Regarding claim 15, Okada discloses a system for securing tissue (Figs. 24-35B), comprising:
a securing element 57 having a delivery configuration (Fig. 28B-29B; para. 0166-67) and configured to substantially close about a portion of the tissue in a deployed configuration (Fig. 31B; para. 0169), the securing element comprising:
a loop portion 57a configured to be disposed about the outer surface of an endcap 14 at a distal end of a delivery device in the delivery configuration (see annotated Figs. 15A, 15B above [which has the same alternating orientation of engaging portion 19, 42 and first projection portion 18, as the embodiment of Fig. 26, para. 0098, 0129, 0158]; Figs. 25-26);
a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155); and a tether portion (shown in Fig. 31B as the suture end of the loop 57a having a loop at a proximalmost end) having a proximal end extending from the loop portion 57a slidably through the locking member 57b (Figs. 28B-31B; para. 0167; note: the tether portion must be slidable through the locking member 57b in order to tighten the loop portion 57a.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20040158127) as applied to claim 1 above, and further in view of Binmoeller et al. (US 20110106107) [hereinafter Binmoeller].
Regarding claim 2, Okada discloses all of the limitations set forth above in claim 1, including a loop portion 57a and a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155). However, Okada fails to disclose a plurality of protrusions disposed along the loop portion, the protrusions configured to translate with the tether portion in a direction through the locking member.
Binmoeller in the same field of endeavor teaches a device for securing tissue comprising a loop portion 35' having a plurality of protrusions 95 disposed along the loop portion 35' (Fig. 8; para. 0047), the protrusions configured to translate with the tether portion in a direction through the locking member (para. 0047) for the purpose of anchoring into the tissue in order to reduce the likelihood of the loop slipping off the tissue when tension is applied (para. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the loop portion in Okada to include the plurality of protrusions of Binmoeller in order to allow the loop portion to anchor into the tissue in order to reduce the likelihood of the loop slipping off the tissue when tension is applied (para. 0047). 
	Regarding claim 7, Modified Okada discloses wherein the protrusions 95 are configured to at least partially embed into the tissue in the deployed configuration (Fig. 8; para. 0047 of Binmoeller).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20040158127) in view of Binmoeller et al. (US 20110106107) [hereinafter Binmoeller], as applied to claim 2 above, and further in view of To et al. (US 20060122633) [hereinafter To].
Regarding claims 3-5, Modified Okada discloses all of the limitations set forth above in claims 1 and 2, including a loop portion 57a and a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155 of Okada) and a plurality of protrusions 95 disposed along the loop portion 35', the protrusions configured to translate with the tether portion in a direction through the locking member (Fig. 8; para. 0047 of Binmoeller). However, Okada does not expressly disclose the mechanisms inside the locking member and Modified Okada fails to disclose a tab configured to engage the plurality of protrusions, and a release element slidably disposable through the locking member between the plurality of protrusions and the tab, wherein the release element comprises a tubular wall with a radial aperture extending through the wall.
To in the same field of endeavor teaches a device for securing suture to tissue comprising a tether portion 534 slidably disposed through a locking member 1020, wherein the locking member 1020 comprises a tab 1022, and a release element 1026 slidably disposable through the locking member 1020 (Fig. 26A-B), wherein the release element 1026 comprises a tubular wall with a radial aperture (not shown in Figs. 26A-B but best shown in Fig. 31A) extending through the wall for the purpose of providing a fiction fit between the tether and the locking collar (para. 0141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the locking member in Modified Okada to include the tab and release element of To, since such a modification is a substitution to one known locking mechanism for another. The substitution would yield the predictable result of providing a fiction fit between the tether and the locking collar (para. 0141), and thereby locking the loop portion in the deployed, tightened configuration. Furthermore, the tab 1022 of To is configured or “capable of” engaging the plurality of protrusions of Modified Okada (see Fig. 8; para. 0047 of Binmoeller) between the two extending portions of the tab (see Fig. 26A-B of Tab).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20040158127), as applied to claim 15 above, and further in view of Onuki et al. US 20030144673) [hereinafter Onuki].
Regarding claims 16, Okada discloses all of the limitations set forth above in claims 15, including a tether portion (shown in Fig. 31B as the suture end of the loop 57a having a loop at a proximalmost end) having a proximal end extending from the loop portion 57a slidably through the locking member 57b (Figs. 28B-31B; para. 0167). Okada further discloses a catheter 9B (Fig. 26), the catheter comprising: a sheath 56 (Fig. 27A). However, Okada fails to disclose the sheath having an inward tapered distal inner diameter; and a severing clip slidably disposed within the sheath and having edges extending radially inward at a distal end of the clip, the edges of the clip are disposed about the tether portion such that distal translation of the clip with respect to the sheath causes the edges to sever the tether portion.
Onuki in the same field of endeavor teaches a device used to secure a suture loop around tissue (Fig. 5) comprising a catheter 6 (Fig. 2) comprising: a sheath 7a (Fig. 8) having an inward tapered distal inner diameter 24 (Fig. 8; para. 0049); and a severing clip 31 (Fig. 8) [note: the severing clip of the instant application is illustrated as proximally extending elements with sharp distal ends, similarly to the “severing clip” of Onuki] slidably disposed within the sheath 7a (Fig. 8; para. 0065) and having edges 33 extending radially inward at a distal end of the clip (Fig. 8), the edges of the clips disposed about a tether portion (Fig. 8) such that distal translation of the clip 31 with respect to the sheath 7a causes the edges to sever the tether portion (Fig. 8; para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the catheter in Modified Okada to include the tapered sheath of Onuki in order to provide the sheath with a low-profile (para. 0016 and 0049). Furthermore, it would also be obvious to one of ordinary skill in the art to modify the catheter in Modified Okada to include the severing clip of Onuki in order to into decrease operation time if the user were to decide to isolate the ligating wire and manipulating wire during the procedure (para. 0009) thereby preventing interference with another treatment device or endoscope when isolating the ligating wire and manipulating wire (para. 0012).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knotts (US 20140142596) in the same field of endeavor teaches multiple band ligation device comprising loop portions (315, 316) configured to be disposed about the entire outer circumferential surface of a distal end 302 of a delivery device 300 (Fig. 3A, para. 0043-43).
Ouchi (US 20020035311) in the same field of endeavor teaches an endoscopic ligation device comprising a loop portion configured to be disposed about the entire outer circumferential surface of a distal end 302 of an end cap 10 of a delivery device 1 (Fig. 1, para. 0029).
Raybin et al. (US 20140276909) in the same field of endeavor teaches an endoscopic ligation device comprising a loop portion 21 configured to be disposed about the entire outer circumferential surface of a distal end of an end cap of a delivery device 1 (Fig. 4, para. 0010).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771